Lawrence, Judge:
When the above-enumerated appeal for a re-appraisement was called for hearing, there was no appearance on behalf of plaintiff. The court thereupon ordered the case submitted.
Eule 5 (a) of the rules of the court provides that—
The submission for decision of any case shall be made in open court by the parties thereto or their attorneys, or by stipulation, or by written request to the court, or by the court on its own motion. Where the plaintiff, petitioner, or appellant, or his attorney, in a case does not appear when the same is called, and after the opposite party has had opportunity to present evidence on the issues, it may be deemed submitted and may be decided by the court on the record as it appears therein.
Accordingly, I have examined the record in the appeal before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold, therefore, that the proper value of the merchandise is the value returned by the appraiser.
Judgment will be entered accordingly.